DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–16 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0135186 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/795,841, filed on 27 October 2017.

Information Disclosure Statement
The information disclosure statement filed 14 December 2020 containing seventeen (17) pages fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. See MPEP § 609.04(a).

The information disclosure statements (IDS) submitted on 14 December 2020 containing four (4) pages and 23 February 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 14 December 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CATHODE FOR METAL-AIR BATTERY INCLUDING SPACES FOR ACCOMMODATING METAL OXIDES FORMED DURING DISCHARGE OF METAL-AIR BATTERY AND METAL-AIR BATTERY INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a discharge of the metal-air battery." Claim 7, which claim 13 is directly dependent, recites the limitation "a discharge of the metal-air battery." It is unclear if "a discharge of the metal-air battery" recited in claim 13 is further limiting "a discharge of the metal-air battery" recited in claim 7.

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 2009/0195963 A1, hereinafter Masuda).
Regarding claim 1, Masuda discloses a cathode comprising:
a cathode layer (24, [0033]);
a plurality of holes (FIG. 2, [0034]) vertically defined through the cathode layer (24, [0033]); and
a plurality of electrolyte films (18) disposed on inner walls of the cathode layer (24, [0034]), which define the plurality of holes (FIG. 2, [0034]),
wherein a plurality of spaces (54), which are not occupied by the plurality of electrolyte films (18) and surrounded by the plurality of electrolyte films (18), are defined in the plurality of holes (FIG. 2, [0033]), and
wherein the plurality of holes (54) is spaced apart from each other by a predetermined distance (FIG. 2, [0033]).
Regarding claim 2, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of holes are arranged in the cathode layer (24) at a density greater than about 109/cm2 (see pitch, [0033]).
Regarding claim 3, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein a volume of each of the plurality of spaces is equal to or less than 120% of a predetermined volume (FIG. 2, [0031]).
Regarding claim 4, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of electrolyte films (18) on the inner walls of the cathode layer (24) has a thickness of about 10 nm or less (FIG. 2, [0031]).
Regarding claim 5, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of holes has a polygonal or round shape (FIG. 2, [0033]).
Regarding claim 6, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of holes are regularly arranged (FIG. 2, [0033]).

Claim(s) 7–11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0011750 A1, hereinafter Kim).
Regarding claim 7, Kim discloses a metal-air battery (FIG. 3, [0046]) comprising:
a cathode (20) comprising a cathode layer (32, [0055]),
a plurality of holes (26) vertically defined through the cathode layer (32, [0055]), and
a plurality of electrolyte films (22) disposed on inner walls of the cathode layer (32, [0046]), which define the plurality of holes (26, [0055]);
an anode metal layer (10) facing a bottom surface of the cathode layer (32, [0046]); and
a gas diffusion layer (24) which supplies oxygen to the cathode layer (32) and faces a top surface of the cathode layer (32, [0053]),
wherein a plurality of spaces (28), which are not occupied by the plurality of electrolyte films (22) and surrounded by the plurality of electrolyte films (22), are defined in the plurality of holes (26, [0053]),
wherein the plurality of holes (26) is spaced apart from each other by a predetermined distance (FIG. 3, [0053]), and
wherein a volume of each of the plurality of spaces (28) is greater than or equal to a maximum volume of a product formed between each of the plurality of electrolyte films (22) and the inner wall in a corresponding one of the plurality of holes (26) during a discharge of the metal-air battery (FIG. 3, [0053]).
Regarding claim 8, Kim discloses all claim limitations set forth above and further discloses a metal-air battery, wherein each of the plurality of electrolyte films of the cathode comprises:
a first electrolyte portion (30) disposed on a top surface of the anode metal layer (10, [0046]); and
a second electrolyte portion (22) extending from the first electrolyte portion (30) to a corresponding one of the inner walls of the cathode layer (32, [0046]).
Regarding claim 9, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein the cathode layer (32) is arranged in a way such that the bottom surface of the cathode layer (32) is in contact with the first electrolyte portion (30) and the top surface of the cathode layer (32) is in contact with the gas diffusion layer (24, [0047]).
Regarding claim 10, Kim discloses all claim limitations set forth above and further discloses a metal-air battery, further comprising
a third electrolyte portion (30) which transmits metal ions and blocks moisture and oxygen (FIG. 3, [0060]),
wherein the third electrolyte portion (30) is disposed between the first electrolyte portion (22) and the anode metal layer (10).
Regarding claim 11, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein an area of a cross-section of each of the plurality of spaces (28) when the product is not formed is greater than an area of a cross-section of the product on the inner wall in each of the plurality of holes when the product is formed (FIG. 3, [0053]).
Regarding claim 13, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein the volume of each of the plurality of spaces (28) is equal to or less than 120% of the maximum volume of the product formed between each of the plurality of electrolyte films (22) and the inner wall in a corresponding one of the plurality of holes (26) during a discharge of the metal-air battery (10, [0053]).
Regarding claim 15, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein each of the plurality of holes (26) has a polygonal or round shape (FIG. 7, [0054]).
Regarding claim 16, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein the plurality of holes (26) are regularly arranged (FIG. 7, [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0011750 A1) as applied to claim(s) 7 above, and further in view of Winther-Jensen et al. (US 2011/0117454 A1, hereinafter Winther).
Regarding claim 12, Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal-air battery:
wherein the plurality of holes are arranged in the cathode layer at a density greater than about 109/cm2.
Winther discloses a cathode layer including a plurality of holes at a density greater than about 109/cm2 (see porous material, [0038]) to improve the power output of the battery (see electrochemical cells, [0013]). Kim and Winther are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cathode layer of Kim with the hole density of Winther in order to improve the power output of the battery.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0011750 A1) as applied to claim(s) 7 above, and further in view of Rojeski (US 2015/0236342 A1).
Regarding claim 14, Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal-air battery:
wherein each of the plurality of electrolyte films on the inner walls of the cathode layer when the product is not formed has a thickness of about 10 nm or less.
Rojeski discloses a plurality of electrolyte films (190) having a thickness of about 10 nm or less (see thickness, [0061]) to improve the energy density of the cathode (see energy density, [0046]). Kim and Rojeski are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte films of Kim with the thickness of Rojeski in order to improve the energy density of the cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725